GIERKE, Judge
(concurring):
I agree with the rationale and the result in the principal opinion but write separately to state my views about applicability of Mil.R.Evid. 412, Manual for Courts-Martial, United States, 1984. I have two concerns. First, we may be laying traps for unwary judges by using terms like “favorable,” “vital,” “necessary,” “material,” and “constitutionally required” as though they were interchangeable. Secondly, we may, either by design or inadvertence, be adopting the “conceivable benefit” rule expressly rejected by the Supreme Court in United States v. Valenzuela-Bernal, 458 U.S. 858, 102 S.Ct. 3440, 73 L.Ed.2d 1193 (1982). If we require only a showing that a witness could provide some “conceivable benefit” to the defense, then “the number of situations which will satisfy this test is limited only by the imaginations of judges or defense counsel.” Id. at 866-67, 102 S.Ct. at 3446.
The principal opinion uses the phrase “relevant, material, and favorable to the defense” in the sense that evidence is “necessary” — 37 MJ at 359; accordingly, I concur. Any lower standard of admissibility is not constitutionally mandated, goes beyond Valenzuela-Bemal, and approaches the “conceivable benefit” test rejected in Valenzuela-Bemal.
I agree with United States v. Colon-Angueira, 16 MJ 20 (CMA 1983), for the proposition that post-incident sexual conduct may be relevant to show a motive to lie, but in my view Colon-Angueira comes dangerously close to endorsing the rejected “conceivable benefit” test by mandating admission of the victim’s sexual conduct 4 months after the alleged rape on the tenuous theory that it shows motive to fabricate. I share Judge Cook’s concern, expressed in his dissent in Colon-Angueira: “I consider this utter nonsense, for given sufficient time and imagination, and absent any restrictions on length or probability, I am confident that a sequence of inferences can be fashioned such that virtually any fact, theoretically, could be said to support any other.” 16 MJ at 31.
Because the alleged victim’s sexual conduct in this case was close in time to the alleged rape, relevant to show a motive to lie, and undermined the government expert’s opinion which bolstered her testimony, I am satisfied that the evidence is “constitutionally required” to be admitted. Accordingly, I concur.